Citation Nr: 1411075	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-10 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include depression, to include as secondary to service-connected arteriosclerotic cardiovascular disease status post myocardial infraction. 

2. Entitlement to service connection for a sleep disability, to include insomnia, to include as secondary to service-connected arteriosclerotic cardiovascular disease status post myocardial infraction.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in January 2009.  A statement of the case was issued in March 2011, and a substantive appeal was received in April 2011.

A review of the Virtual VA paperless claims processing system (Virtual VA) reveals that it contains VA treatment records not found within the physical claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 1992, the Veteran underwent a cardiac catheterization.  He expressed anxiety regarding the procedure.  He was diagnosed with arteriosclerotic cardiovascular disease.  Service connection has been established for arteriosclerotic cardiovascular disease status post myocardial infraction.  In his February 2008 claim, the Veteran asserted he experiences depression and insomnia secondary to the cardiovascular disease, to include medication he takes for such disability.    

It does not appear that the Veteran has been afforded a VA examination with regard to his claims.  Evidence in the file suggests that examination was scheduled, but the Veteran failed to report.  He has since responded that notice of the examination was sent to an old address.  Internal notes are to the effect that the examinations would be rescheduled.  As the Veteran is competent to report mental health and sleep symptoms, the Board finds that VA examination is necessary to assist him with his claim.  See 38 C.F.R. § 3.159(c)(4), McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should take appropriate action to ensure that all VA records documenting treatment for any acquired psychiatric disability, insomnia or sleep disturbances subsequent to the statement of the are associated with the file.  

2. The Veteran should then be scheduled for a VA psychiatric examination to address the nature and etiology of any current acquired psychiatric disability, to include depression.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Examination results should be clearly reported.  Clear diagnoses of all acquired psychiatric disabilities are requested. 

The examiner is requested to respond to the following:

(a)  Is it at least as likely as not (a 50% or higher degree of probability) that any current acquired psychiatric disability, to include depression, is causally related to service?

(b)  Is it at least as likely as not (a 50% or higher degree of probability) that any current acquired psychiatric disability, to include depression, is proximately due to the Veteran's service-connected arteriosclerotic cardiovascular disease status post myocardial infraction (or medication taken for such disability)? 

(c)  Is it at least as likely as not (a 50% or higher degree of probability) that any acquired psychiatric disability, to include depression, has been aggravated by the Veteran's service-connected arteriosclerotic cardiovascular disease status post myocardial infraction (or medication taken for such disability)?  Aggravation is an increase in severity beyond the natural progress of the disorder. 

Detailed reasons for all opinions should be provided.

3. The Veteran should also be scheduled for an appropriate VA examination to address the nature and etiology of any sleep disability, to include insomnia.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Examination results should be clearly reported.  Clear diagnoses of all sleep disabilities are requested. 

The examiner is requested to respond to the following:

(a)  Is it at least as likely as not (a 50% or higher degree of probability) that any current sleep disability, to include insomnia, is causally related to service?

(b)  Is it at least as likely as not (a 50% or higher degree of probability) that any current sleep disability, to include insomnia, is proximately due to the Veteran's service-connected arteriosclerotic cardiovascular disease status post myocardial infraction and the medication he is prescribed? 

(c)  Is it at least as likely as not (a 50% or higher degree of 
probability) that any sleep disability, to include insomnia, has been aggravated by the Veteran's service- arteriosclerotic cardiovascular disease status post myocardial infraction and the medication he is prescribed?  Aggravation is an increase in severity beyond the natural progress of the disorder. 

(d) Are there objectively verifiable signs or symptoms of sleep disturbances or fatigue which cannot be attributed to a known clinical diagnosis?

Detailed reasons for all opinions should be provided.

4.  For the purpose of avoiding further remand, the RO/AMC should review the examination reports/opinions to ensure that they are responsive to the above directives.  If not, the RO/AMC should return the reports/opinions to the examiner(s) for an addendum.

5.  After completion of the above and any additional development which the RO/AMC may deem necessary, the RO/AMC should then review the expanded record and adjudicate the issues on appeal under both the direct and secondary service connection theories.  The RO/AMC should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


